Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments and Terminal Disclaimer filed 07/21/2021. The amendments have been entered and, accordingly, claims 1, 3, 6-15 and 17-19 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1, 3, 6-15 and 17-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1, 15 and 18, and specifically does not teach or suggest “a heat exchanger…comprising a plurality of fin plates (or a plurality of fin plate columns of claim 18), a plurality of louvers disposed on each fin plate of the plurality of fin plates (or of the plurality of fin plate columns of claim 18); wherein each fin plate includes a pair of attachment flanges and wherein adjacent fin plates of the plurality of fin plates (or of the plurality of fin plate columns of claim 18) are attached together via the attachment flanges; wherein the attachment flanges comprises semicircular bosses running along sides of each fin plate of the plurality of plates (or of the plurality of fin plate columns of claim 18).”
The closest prior art of record (US 5,722,485 to Love et al.) does not teach adjacent fin plates of the plurality of fin plates (or of the plurality of fin plate columns of claim 18) being attached together via the attachment flanges, and the attachment flanges comprising semicircular bosses running along sides of each fin plate of the plurality of plates. Specifically, Love’s fins do not require/need (neither individually nor in the form of plate columns, as is the case of claim 18) to be connected to adjacent fins using attachment flanges with semicircular bosses running along sides of each fin since Love’s fins are already connected to adjacent fins though the fins collars of each fin. Although Love teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763